USCA11 Case: 21-11278      Date Filed: 03/30/2022      Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-11278
                   Non-Argument Calendar
                  ____________________

SANTIAGO RAMIREZ-VILLAGOMEZ,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A205-122-831
                   ____________________
USCA11 Case: 21-11278         Date Filed: 03/30/2022    Page: 2 of 5




2                      Opinion of the Court                 21-11278


Before WILSON, BRANCH, and ANDERSON, Circuit Judges.
PER CURIAM:
       Santiago Ramirez-Villagomez (“Ramirez”) seeks review of
the Board of Immigration Appeal’s (“BIA”) order affirming the Im-
migration Judge’s (“IJ”) denial of his application for cancellation of
removal under the Immigration and Nationality Act (“INA”).
Ramirez argues that the BIA abused its discretion when it dismissed
his appeal because he clearly demonstrated that his son would suf-
fer exceptional and extremely unusual hardship due to his medical
conditions if Ramirez were removed to Mexico. Additionally,
Ramirez argues that the IJ failed to adequately consider his evi-
dence regarding his son’s medical conditions, and the BIA erred
when it found the IJ’s consideration was adequate.
       We review only the decision of the BIA, except that we re-
view the IJ’s decision as well as the BIA’s to the extent that the BIA
expressly adopts or explicitly agrees with the IJ’s decision. Ayala v.
U.S. Att’y Gen., 605 F.3d 941, 947–48 (11th Cir. 2010). We review
questions of law de novo and administrative factfinding for sub-
stantial evidence. Id. at 948.
       We review our subject matter jurisdiction de novo. Mar-
tinez v. U.S. Att’y Gen., 446 F.3d 1219, 1221 (11th Cir. 2006). Under
the discretionary decision bar at INA § 242(a)(2)(B), 8 U.S.C.
§ 1252(a)(2)(B), we lack jurisdiction to review any judgment re-
garding eligibility for cancellation of removal. INA 242(a)(2)(B)(i),
8 U.S.C. § 1252(a)(2)(B)(i); Patel v. U.S. Att’y Gen., 971 F.3d 1258,
USCA11 Case: 21-11278         Date Filed: 03/30/2022     Page: 3 of 5




21-11278                Opinion of the Court                         3

1279 (11th Cir. 2020) (en banc), cert. granted, 141 S. Ct. 2850 (2021).
However, we retain jurisdiction to consider genuine, colorable
constitutional or legal claims, though “a party may not dress up a
claim with legal or constitutional clothing to invoke [this Court’s]
jurisdiction.” INA § 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D); Patel,
971 F.3d at 1272.
        For certain nonpermanent residents, the Attorney General
may cancel the removal of an alien who is inadmissible or deport-
able from the United States if the alien: (1) has been physically pre-
sent in the United States for a continuous period of not less than
ten years prior to the application; (2) has been a person of good
moral character for those ten years; (3) has not been convicted of
certain crimes; and (4) establishes that his removal “would result in
exceptional and extremely unusual hardship” to his spouse, parent,
or child who is a U.S. citizen or lawful permanent resident. INA
§ 240A(b)(1), 8 U.S.C. § 1229b(b)(1). A challenge to the BIA’s de-
termination that an alien has not shown exceptional and extremely
unusual hardship, for cancellation of removal purposes, is not a
constitutional claim or question of law subject to review under the
INA § 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D), exception. Alhuay v.
U.S. Att’y Gen., 661 F.3d 534, 549–50 (11th Cir. 2011).
        Claims that the agency failed to give reasoned consideration
to an issue is a question of law that we review de novo. Jeune v.
Att’y Gen., 810 F.3d 792, 799 (11th Cir. 2016). In a reasoned-con-
sideration examination, we look to whether the agency has “con-
sider[ed] the issues raised and announce[ed] its decision in terms
sufficient to enable a reviewing court to perceive that it has heard
USCA11 Case: 21-11278         Date Filed: 03/30/2022      Page: 4 of 5




4                       Opinion of the Court                  21-11278

and thought and not merely reacted.” Id. at 803 (quotation marks
omitted and alterations in original). We have sustained reasoned
consideration claims in three sets of circumstances: “when the BIA
misstates the contents of the record, fails to adequately explain its
rejection of logical conclusions, or provides justifications for its de-
cisions which are unreasonable and which do not respond to any
arguments in the record.” Ali v. U.S. Att’y Gen., 931 F.3d 1327,
1334 (11th Cir. 2019) (internal quotations omitted). “All failures to
give reasoned consideration thus share a common trait: [t]he
[BIA’s] opinion, read alongside the evidentiary record, forces us to
doubt whether we and the [BIA] are, in substance, looking at the
same case.” Id. The agency does not need to discuss all the record
evidence, but in some cases “it is practically impossible . . . to write
a reviewable decision without discussing ‘highly relevant’ evi-
dence.” Id. However, the BIA and IJ “are not required to address
specifically each claim the petitioner made or each piece of evi-
dence the petitioner presented.” Ayala, 605 F.3d at 948 (quotations
omitted).
        Ramirez’s claim that the evidence he provided was sufficient
to show exceptional and extremely unusual hardship is a factual
question that we lack jurisdiction to review. But his claim that the
IJ did not consider all of his evidence regarding his son’s medical
conditions, and that the BIA erred when it found the IJ’s consider-
ation adequate, is a question of law that we can review. Nonethe-
less, his claim fails because the IJ gave reasoned consideration to his
evidence. The IJ mentioned multiple documents in his ruling
USCA11 Case: 21-11278        Date Filed: 03/30/2022    Page: 5 of 5




21-11278               Opinion of the Court                       5

(though he discussed them one at a time) and identified the key
facts from Ramirez’s medical documents. Thus, the BIA did not
err in finding the IJ’s consideration adequate. Accordingly, we dis-
miss the petition in part and deny it in part.
        PETITION DISMISSED IN PART, DENIED IN PART.